United States Court of Appeals
      for the Federal Circuit
                 ______________________

      MID CONTINENT STEEL & WIRE, INC.,
               Plaintiff-Appellee

                            v.

                   UNITED STATES,
                   Defendant-Appellee

                            v.

              OMAN FASTENERS, LLC,
                Defendant-Appellant
               ______________________

                       2018-1296
                 ______________________

   Appeal from the United States Court of International
Trade in Nos. 1:15-cv-00214-RWG, 1:15-cv-00228-RWG,
Senior Judge Richard W. Goldberg.
                ______________________

                Decided: October 17, 2019
                 ______________________

    ADAM H. GORDON, The Bristol Group PLLC, Washing-
ton, DC, argued for plaintiff-appellee. Also represented by
PING GONG.

    MIKKI COTTET, Appellate Staff, Civil Division, United
States Department of Justice, Washington, DC, argued for
defendant-appellee. Also represented by JOSEPH H. HUNT,
2              MID CONTINENT STEEL & WIRE v. UNITED STATES




JEANNE DAVIDSON, PATRICIA M. MCCARTHY.

   MICHAEL PAUL HOUSE, Perkins Coie, LLP, Washington,
DC, argued for defendant-appellant. Also represented by
ANDREW CARIDAS, SHUAIQI YUAN.
                ______________________

     Before DYK, LINN, and TARANTO, Circuit Judges.
TARANTO, Circuit Judge.
    The United States Department of Commerce deter-
mined that Oman Fasteners, LLC, a foreign producer and
exporter of steel nails, was selling its products into the
United States at less than fair value as judged by those
nails’ “normal value” in the home country (or, in certain
circumstances, a relevant third country) under the control-
ling statute. Because the company did not sell a significant
volume of nails in its home market, Commerce, to assess
the normal value, calculated a “constructed value” of the
nails through use of one of four methods provided by the
governing statute. Oman Fasteners (“OF”) challenges sev-
eral aspects of Commerce’s calculation of constructed
value: Commerce’s initial choice of method; Commerce’s se-
lection of certain information as an input into the calcula-
tion required by the chosen method; and Commerce’s
conclusion that it could not calculate a “cap” limiting the
profit component of the constructed value. We reject OF’s
challenge to the basic choice of method and the profit-cap
ruling. As to Commerce’s information selection when ap-
plying the chosen method, we partly reject OF’s challenge,
but we remand to secure further explanation from Com-
merce about one ground of this challenge—Commerce’s re-
fusal to consider the effect of subsidies on whether the
information it selected was accurate for the relevant statu-
tory purpose.
MID CONTINENT STEEL & WIRE v. UNITED STATES                  3



                              I
    In June 2014, acting on a petition filed by Mid Conti-
nent Steel & Wire, Inc., Commerce initiated an antidump-
ing-duty investigation under 19 U.S.C. §§ 1673–1673h into
steel nail products from Oman and other countries. See
Certain Steel Nails from India, the Republic of Korea, Ma-
laysia, the Sultanate of Oman, Taiwan, the Republic of Tur-
key, and the Socialist Republic of Vietnam: Initiation of
Less-Than-Fair-Value-Investigations, 79 Fed. Reg. 36019
(Dep’t of Commerce June 25, 2014) (Initiation Decision). In
July 2014, Commerce separated the Omani investigation
into its own proceeding and designated OF a mandatory
respondent for investigation. Antidumping Duty Investi-
gation of Certain Steel Nails from the Sultanate of Oman
Respondent Selection (issued July 28, 2014) (Selection
Mem.); J.A. 770–75. OF is the cross-appellant before us.
     The statute directs Commerce to impose an antidump-
ing duty on foreign merchandise if the “merchandise is be-
ing, or is likely to be, sold in the United States at less than
its fair value.” 19 U.S.C. § 1673(1). The statutory language
governing this dispute originated in the Uruguay Round
Agreements Act (URAA), Pub. L. No. 103-465, 108 Stat.
4809 (1994), which implemented certain aspects of the
Uruguay Round of negotiations establishing the World
Trade Organization. To determine whether merchandise
is being sold at less than fair value, Commerce must deter-
mine the difference “between the export price or con-
structed export price and normal value.” 19 U.S.C.
§ 1677b(a). Normal value is based on the price at which
the merchandise is sold in the exporting country (the home-
market) or, in the alternative, the price at which the mer-
chandise is sold in a third country that is not the United
States. See id., § 1677b(a)(1)(B). But if the “aggregate
quantity” of merchandise sold in either the exporting coun-
try or the third country is less than five percent of the
quantity sold in the United States, Commerce must instead
4              MID CONTINENT STEEL & WIRE v. UNITED STATES




calculate a “constructed value” of the merchandise. See id.,
§ 1677b(a)(1)(B)(ii)(II), (1)(C)(ii), (4).
     In response to Commerce’s initial questionnaire, OF
noted that its volume of sales in Oman, as well as in each
third country that it operated in, was less than five percent
of its U.S. sales and could not be the basis for the normal
value calculation. Certain Steel Nails from Oman; AD In-
vestigation; Section A Response (sent Aug. 26, 2014) (Ques-
tionnaire Response); J.A. 954. Accordingly, Commerce’s
task in this matter was to calculate the constructed value
to establish the normal value.
     The statute identifies four methods for calculating con-
structed value: one preferred method and three alternative
methods among which there is no hierarchy of preference.
SKF USA Inc. v. United States, 263 F.3d 1369, 1374 (Fed.
Cir. 2001). All four methods require Commerce to look at
the company’s costs of producing and packaging the mer-
chandise. 19 U.S.C. § 1677b(e)(1), (3). The preferred
method directs Commerce to look at the company’s “actual
amounts” of profits, and selling, general, and administra-
tive (SG&A) expenses, “in connection with the production
and sale of a foreign like product, in the ordinary course of
trade, for consumption in” the company’s home market.
Id., § 1677b(e)(2)(A). But if “actual data are not available
with respect to the[se] amounts,” Commerce can select one
of the three alternative methods. Id., § 1677b(e)(2)(B).
     Each of the three alternative methods, like the pre-
ferred method, calls for consideration of profits and SG&A
expenses—though each method specifies a different source
for that data. The first alternative method focuses on the
data associated with the respondent company’s other prod-
ucts “in the same general category of products as the sub-
ject merchandise.” Id., § 1677b(e)(2)(B)(i). The second
focuses on the data of other respondents to the investiga-
tion. Id., § 1677b(e)(2)(B)(ii). The third allows Commerce
MID CONTINENT STEEL & WIRE v. UNITED STATES                 5



to use “any other reasonable method,” subject to what the
parties here call a “profit cap”:
    the amount allowed for profit may not exceed the
    amount normally realized by exporters or produc-
    ers (other than the [specific respondent at issue] in
    connection with the sale, for consumption in [the
    specific respondent’s home market], of merchan-
    dise that is in the same general category of prod-
    ucts as the subject merchandise.
Id., § 1677b(e)(2)(B)(iii); see SKF USA, 263 F.3d at 1372–
74.
     In this matter, Commerce determined that there was
insufficient data to support use of the preferred method be-
cause OF did not have “viable home or third country mar-
kets.” Antidumping Duty Investigation of Certain Steel
Nails from Oman: Request for Constructed Value Profit and
Selling Expenses Comments and Information (issued Oct.
17, 2014) (Request for Comments and Info.); J.A. 1532.
Two weeks before the Preliminary Determination, Com-
merce asked OF and Mid Continent to submit, by October
31, 2014, data relevant to use of the alternative methods.
Id. OF submitted the financial statements of several
Omani companies that sold steel products for various in-
dustries: civil construction, power transmission, mining, oil
and gas, and packaging. OF also provided, to corroborate
the profit rates reflected in its primary submissions, a par-
tially translated financial statement of L.S. Industry Co.,
Ltd. (LSI), a Thai producer of steel nails. Mid Continent,
for its part, submitted the partially translated financial
statement of an Indian producer of steel nails, the partially
translated statements of two Taiwanese producers of steel
nails, and the fully translated statement of Hitech Fas-
tener Manufacture (Thailand) Co., Ltd. (Hitech), a Thai
producer of steel screws.
    In its Preliminary Determination, Commerce con-
firmed its earlier decision not to use the preferred method,
6              MID CONTINENT STEEL & WIRE v. UNITED STATES




selected Hitech’s financial statement for use in the third
alternative method, and found that OF had been dumping
steel nails during the Period of Investigation. Certain Steel
Nails From the Sultanate of Oman: Affirmative Prelimi-
nary Determination of Sales at Less Than Fair Value and
Postponement of Final Determination, 79 Fed. Reg. at
78,035 (Dep’t of Commerce Dec. 29, 2014) (Preliminary De-
termination); Decision Memorandum for the Preliminary
Determination in the Antidumping Duty Investigation: Cer-
tain Steel Nails from the Sultanate of Oman, 79 ITADOC
78,034 (issued Dec. 17, 2014) (Preliminary Determination
Mem.). Commerce also determined that there was insuffi-
cient data to quantify a profit cap under 19 U.S.C.
§ 1677b(e)(2)(B)(iii). Commerce then conducted its full in-
vestigation and analysis, including verification of key fac-
tual submissions.
    While its investigation was under way, Commerce cor-
responded with OF to clarify certain aspects of the con-
structed value calculation. Shortly after the Preliminary
Determination, OF filed a motion contending that Com-
merce had erred in refusing to consider the partially trans-
lated LSI statement. OF’s primary contention was that
Commerce had accepted the LSI statement in concurrent
proceedings dealing with steel nails from China (China
Nails) and thus was bound to use the LSI statement in the
Oman proceeding. Commerce denied the motion, citing a
Department policy that requires fully translated docu-
ments and noting that OF had submitted LSI only as sup-
plementary evidence to support its primary submissions
based on information about home-country (Omani) produc-
ers of industrial materials. Preliminary Determination in
the Less-Than-Fair-Value Investigation on Certain Steel
Nails from Oman: Allegation of Ministerial Error (issued
Jan. 28, 2015) (Ministerial Error Decision); J.A. 3292–94.
Just before the Final Determination, Commerce reiterated
that it could not use the preferred method to calculate con-
structed value. Cost of Production and Constructed Value
MID CONTINENT STEEL & WIRE v. UNITED STATES               7



Calculation Adjustments for the Final Determination—
Oman Fasteners LLC (issued May 13, 2015) (Calculation
Adjustments); J.A. 4877.
    In its Final Determination, Commerce continued to
rely on the Hitech statement and found no profit cap avail-
able to limit the profits calculated for Hitech. See Certain
Steel Nails from the Sultanate of Oman: Final Determina-
tion of Sales at Less Than Fair Value, 80 Fed. Reg. 28,972
(Dep’t of Commerce May 20, 2015) (Final Determination);
Certain Steel Nails from the Sultanate of Oman: Issues and
Decision Memorandum for the Final Determination of
Sales at Less Than Fair Value, 80 ITADOC 28,972, at 12–
19 (issued May 13, 2015) (Issues and Decision Mem.).
Commerce rejected each of OF’s challenges, including OF’s
challenge that Commerce was required to use the LSI
statement. Issues and Decision Mem. at 17–19. Commerce
imposed an antidumping duty on OF. Final Determina-
tion, 80 Fed. Reg. at 28,972.
    Mid Continent filed an action in the Court of Interna-
tional Trade (Trade Court) challenging Commerce’s deter-
mination in a respect not before us in the present appeal. 1
OF intervened, raising several challenges to aspects of
Commerce’s determination of constructed value. The
Trade Court sustained Commerce’s conclusions on several
of the matters raised by OF, but it remanded for further
explanation or reconsideration by Commerce of its reliance
on Hitech and refusal to calculate a profit cap. Mid Conti-
nent Steel & Wire, Inc. v. United States, 203 F. Supp. 3d
1295 (Ct. Int’l Trade 2017). On remand, Commerce reaf-
firmed its previous determinations and provided further
explanation on both of the remanded issues. Final Results


   1     The Trade Court rejected Mid Continent’s chal-
lenge, and we affirmed. Mid Continent Steel & Wire Inc. v.
United States, No. 18-1250, 2019 WL 4316996, --- F. App’x
--- (Fed. Cir. Sept. 12, 2019).
8              MID CONTINENT STEEL & WIRE v. UNITED STATES




of Redetermination Pursuant to Court Order (issued Jan.
26, 2017) (Redetermination). The Trade Court subse-
quently entered judgment sustaining Commerce’s Final
Determination. J.A. 59.
   OF timely appealed to this court. We have jurisdiction
pursuant to 28 U.S.C. §§ 1295(a)(5) and 2645(c).
                             II
    OF appeals Commerce’s decision not to use the pre-
ferred method, Commerce’s selection of Hitech over LSI
and use of the Hitech profit data, and Commerce’s decision
not to calculate a profit cap.
    We review Commerce’s decision using the same stand-
ard of review applied by the Trade Court, while carefully
considering that court’s analysis. Diamond Sawblades
Mfrs. Coal. v. United States, 866 F.3d 1304, 1310 (Fed. Cir.
2017). We decide legal issues de novo and uphold factual
determinations if they are supported by substantial evi-
dence. 19 U.S.C. § 1516a(b)(1)(B)(i); see Diamond Saw-
blades, 866 F.3d at 1310; Dupont Teijin Films USA, LP v.
United States, 407 F.3d 1211, 1215 (Fed. Cir. 2005).
    For factual determinations, substantial evidence is
“such relevant evidence as a reasonable mind might accept
to support a conclusion” considering the record as a whole.
See Novartis AG v. Torrent Pharm. Ltd., 853 F.3d 1316,
1324 (Fed. Cir. 2017);Universal Camera Corp. v. NLRB,
340 U.S. 474, 487–88 (1951). For legal determinations,
Commerce, in carrying out its statutorily assigned tasks,
must make reasonable choices within statutory con-
straints. See, e.g., Nucor Corp. v. United States, 927 F.3d
1243, 1248–49 (Fed. Cir. 2019); Apex Frozen Foods Private
Ltd. v. United States, 862 F.3d 1337, 1350–51 (Fed. Cir.
2017); see also Utility Air Regulatory Group v. EPA, 573
U.S. 302, 315, 321 (2014) (summarizing principles); City of
Arlington v. FCC, 569 U.S. 290, 297 (2013) (same). Related
principles govern the interpretation of regulations by an
MID CONTINENT STEEL & WIRE v. UNITED STATES                    9



agency.   See Kisor v. Wilkie, 139 S. Ct. 2400, 2414–18
(2019).
    Commerce must provide an explanation that is ade-
quate to enable the court to determine whether its choices
are actually reasonable, including as to calculation meth-
ods. See CS Wind Vietnam Co., Ltd. v. United States, 832
F.3d 1367, 1376–77 (Fed. Cir. 2016); SKF USA, 263 F.3d at
1383. We insist that Commerce “examine the record and
articulate a satisfactory explanation for its action.” Yang-
zhou Bestpak Gifts & Crafts Co., Ltd. v. United States, 716
F.3d 1370, 1378 (Fed. Cir. 2013). Although we uphold “a
decision of less than ideal clarity if the agency’s path may
reasonably be discerned,” Bowman Transp., Inc. v. Arkan-
sas-Best Freight Sys., Inc., 419 U.S. 281, 286, (1974), the
required explanation must reasonably tie the determina-
tion under review to the governing statutory standard and
to the record evidence by indicating what statutory inter-
pretations the agency is adopting and what facts the
agency is finding. “[A]n agency’s statement of what it ‘nor-
mally’ does or has done before . . . is not, by itself, an expla-
nation of ‘why its methodology comports with the statute.’
SKF USA, 263 F.3d at 1383. Whether it does so in a par-
ticular agency decision or in a cited earlier decision, the
agency must ground such a normal or past practice in the
statutory standard.” CS Wind Vietnam, 832 F.3d at 1377
(record citation omitted where ellipsis appears).
     We reject OF’s challenge in part, but we vacate the de-
cision of the Trade Court on Commerce’s decision not to an-
alyze Hitech’s subsidies. We remand for that court to
remand to Commerce for further explanation.
                               III
    We begin with Commerce’s decision not to use the stat-
ute’s preferred source of the profit and S, G & A compo-
nents of constructed value. The statute directs Commerce
generally to use
10              MID CONTINENT STEEL & WIRE v. UNITED STATES




     the actual amounts incurred and realized by the
     specific exporter or producer being examined in the
     investigation or review for selling, general, and ad-
     ministrative expenses, and for profits, in connec-
     tion with the production and sale of a foreign like
     product, in the ordinary course of trade, for con-
     sumption in the foreign country.
19 U.S.C. § 1677b(e)(2)(A); see SKF USA, 263 F.3d at 1374.
But if “actual data are not available with respect to the
amounts described in subparagraph (A),” Commerce must
use one of three alternative methods.          19 U.S.C.
§ 1677b(e)(2)(B)(i)–(iii).
     Commerce rejected use of the preferred-method data
upon finding that “because [OF] did not have a viable home
or third-country market, its volume of home market sales
during the [period of investigation] is too insignificant to
reflect a meaningful home market profit rate.” Issues and
Decision Mem. at 13. Commerce made the same point in
slightly different language in its preliminary determina-
tion, finding that OF did not have enough sales in the ordi-
nary course of trade, either in the home market or in the
third-country markets to which OF pointed, for those sales
to be a “viable” basis for the calculation. Preliminary De-
termination Mem. at 9–10. In determining that there were
not enough sales for a proper comparison, Commerce relied
in part on Congress’s quantity-focus embodied in a closely
related provision.            See id. at 9.           Specifically,
§ 1677b(a)(1)(C) allows use of certain third-country sales if
the aggregate quantity or value of home-country sales “is
insufficient to permit a proper comparison with the sales of
the subject merchandise to the United States,” and it adds
that the quantity “shall normally be considered to be insuf-
ficient” if it is less than five percent of sales of the merchan-
dise to the U.S. 19 U.S.C. § 1677b(a)(1)(C).
   OF contends that Commerce acted contrary to the un-
ambiguous meaning of the statute when it rejected the
MID CONTINENT STEEL & WIRE v. UNITED STATES                11



preferred method on the ground that the volume of identi-
fied sales and transactions was too insignificant. OF’s con-
tention is that the specified home-country sales data is
“available,” and therefore must be used, no matter how lit-
tle of it there may be. OF does not argue that, even if the
statutory language leaves room for implementation
choices, Commerce’s choice was unreasonable.
    We reject OF’s argument. Although we do not think
that the five-percent standard applies here, we conclude
that the statute does not exclude Commerce’s practical,
function-based understanding of “available,” as applied to
the data identified in § 1677b(e)(2)(A). The statute in-
cludes no definition of “available,” but the ordinary under-
standing of the term in this setting is that the data at issue
be “[p]resent and ready for use,” American Heritage Dic-
tionary 127 (3d ed. 1992), in Commerce’s task of calculating
a profit value. Availability, in ordinary language and in
law, can depend on utility for the relevant function. Cf.
Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (holding that
“an administrative procedure,” even if formally in exist-
ence, “is unavailable when (despite what regulations or
guidance materials may promise) it operates as a simple
dead end”). Because “accuracy and fairness must be Com-
merce’s primary objectives” in this task, Albemarle Corp. &
Subsidiaries v. United States, 821 F.3d 1345, 1354 (Fed.
Cir. 2016), the statutory language allows Commerce to con-
sider whether the information suffices for use in making
accurate calculations—which may well depend on the vol-
ume of home-country sales and how that volume affects the
reliability of the information used for Commerce’s accom-
plishment of its assigned task.
    On the purely legal question of ambiguity in the stat-
ute—an inquiry that precedes any issue as to which Com-
merce must exercise its own judgment—we may consider
other relevant statutory provisions, helping us to better un-
derstand the statutory terms at issue “in their context and
with a view to their place in the overall statutory scheme.”
12             MID CONTINENT STEEL & WIRE v. UNITED STATES




Roberts v. Sea-Land Servs., Inc., 566 U.S. 93, 101 (2012)
(quoting Davis v. Mich. Dep’t of Treasury, 489 U.S. 803, 809
(1989)). As the Trade Court concluded, Mid Continent, 203
F. Supp. 3d at 1307–08, Commerce’s approach fits with
other statutory language. What must be available, for the
preferred method to apply, is not just any sales data, but
data about sales in the “ordinary course of trade.” 19
U.S.C. § 1677b(e)(2)(A). Congress defined that phrase to
mean “the conditions and practices which, for a reasonable
time prior to the exportation of the subject merchandise,
have been normal in the trade under consideration with re-
spect to merchandise of the same class or kind.” 19 U.S.C.
§ 1677(15). The qualifiers “reasonable time” and “normal,”
on their face, allow for judgment, keyed to the statutory
function, about what sales count in determining whether
the preferred method applies. So, too, does the directive of
Congress to consider, as “outside the ordinary course of
trade,” “[s]ituations in which [Commerce] determines that
the particular market situation prevents a proper compar-
ison with the export price or constructed export price.” Id.,
§ 1677(15)(C).
    Relatedly, our statutory conclusion is reinforced by
Congress’s Statement of Administrative Action for the
URAA, H.R. Doc. No. 103–316, vol. 1 (1994), reprinted in
1994 U.S.C.C.A.N. 4040, which Congress declared to be “an
authoritative expression by the United States concerning
the interpretation and application of the [URAA] in any ju-
dicial proceeding in which a question arises concerning
such interpretation or application.” 19 U.S.C. § 3512(d);
see also Nucor Corp. v. United States, 927 F.3d 1243, 1252
(Fed. Cir. 2019) (the Statement of Administrative Action
provides “interpretive guidance”). The Statement of Ad-
ministrative    Action     explains    that    19   U.S.C.
§ 1677b(e)(2)(A) replaces preexisting “statutory minimums
for profit and SG&A expenses” with a new “general rule
that Commerce will base amounts for SG&A expenses and
profit only on amounts incurred and realized in connection
MID CONTINENT STEEL & WIRE v. UNITED STATES               13



with sales in the ordinary course of trade of the particular
merchandise in question (foreign like product).” Statement
of Administrative Action, H.R. Doc. No. 103–316, vol. 1 at
839–40 (1994), reprinted in 1994 U.S.C.C.A.N. 4040, 4175.
     For those reasons, we answer the statutory question
before us the same way as the Trade Court. We conclude
that the statutory language at issue, enacted in 1994, does
not unambiguously forbid Commerce, in making its “avail-
able” determination, to consider whether the volume of
home-market sales suffices for Commerce accurately to cal-
culate a constructed value and ultimately to assess the
presence of dumping. We add that we do not draw a differ-
ent conclusion because of a 2017 panel decision within the
World Trade Organization that OF, in one paragraph, re-
lies on to assert the absence of a de minimis exception in
Article 2.2.2 of the Agreement on Implementation of Article
VI of the General Agreement on Tariffs and Trade 1994.
When approving that agreement and others in 1994, Con-
gress declared that such agreements have no effect to the
extent there is inconsistency with United States law. 19
U.S.C. § 3512(a)(1).
    For those reasons, we affirm the Trade Court with re-
spect to OF’s challenge to Commerce’s rejection of the
method set forth in 19 U.S.C. § 1677b(e)(2)(A).
                             IV
    OF challenges Commerce’s rejection of certain LSI fi-
nancial statements. And it challenges Commerce’s adop-
tion of Hitech over LSI and other sources of profit
information. We consider OF’s challenges in turn.
                             A
    OF submitted an LSI financial statement that had sub-
stantial portions untranslated, as corroboration for its con-
tention that Commerce should use the sales of Omani
companies in its calculation. Commerce rejected the sub-
mission. Later, after the relevant deadline for submission
14             MID CONTINENT STEEL & WIRE v. UNITED STATES




of evidence in the proceeding had passed, OF submitted a
fully translated version of the LSI statement. Commerce
rejected that late filing. OF challenges both actions. Like
the Trade Court, Mid Continent, 203 F. Supp. 3d at 1311–
15, we reject the challenges.
    An applicable regulation provides: “A document sub-
mitted in a foreign language must be accompanied by an
English translation of the entire document or of only perti-
nent portions, where appropriate, unless the Secretary
waives this requirement.” 19 C.F.R. § 351.303(e). It adds:
“A party must obtain the Department’s approval for sub-
mission of an English translation of only portions of a doc-
ument prior to submission to the Department.” Id. OF did
not obtain approval before it submitted its partial transla-
tion. Thus, OF’s initial submission was contrary to the reg-
ulation. We see no ground for disturbing Commerce’s
enforcement of the regulation in this case.
     Commerce did not single out OF; it rejected other par-
tially translated financial statements in this proceeding
and explained these decisions in detail. Issues and Deci-
sion Mem. at 16–17. It explained that in general, the “ab-
sence of complete translations precludes the Department
from fully evaluating the appropriateness of the financial
information set forth.” Id. at 16. With respect to LSI, Com-
merce found that the entire audit report, several pages of
financial statements, and all but one footnote were left un-
translated. Id. Noting that footnotes and disclosures are
included pursuant to a country’s generally accepted ac-
counting principles, Commerce explained that each one of
these should be considered vital information. Id. And left
untranslated, this vital information might as well have
been left out entirely. Id.
    To the extent that OF contends that Commerce had
discretion to accept the partial translation despite the lack
of pre-submission approval, we see no abuse of discretion
in Commerce’s refusal to accept the partial translation.
MID CONTINENT STEEL & WIRE v. UNITED STATES               15



Commerce’s explanation fulfills its obligation to examine
the governing legal standard and the facts and to articulate
a satisfactory explanation for its decision. Commerce iden-
tified the regulation on untranslated or partially trans-
lated documents, noted past decisions where it had applied
this regulation, and explained why the rejected documents
at issue in this case were especially unreliable. This treat-
ment accords with the regulation, is supported by substan-
tial evidence, and is reasonable.
     OF presents essentially one argument for a contrary
conclusion—that Commerce had to rule otherwise because
it had just recently accepted the partially translated LSI
statement in the China Nails proceeding. We do not find
that acceptance to render Commerce’s contrary action in
this matter unreasonable. The China Nails acceptance did
not purport to change the regulation, which provided OF
clear notice of the precondition for submission of any par-
tially translated document. Moreover, even if the single
action by Commerce is viewed as a new agency “position,”
Commerce fulfilled the general agency obligation to “dis-
play awareness that it is changing position” and “show that
there are good reasons for the new policy.” FCC v. Fox Tel-
evision Stations, Inc., 556 U.S. 502, 515 (2009). Commerce
acknowledged the difference in treatment and gave a good
reason: its action in China Nails “was contrary to [its] es-
tablished practice,” and Commerce was “not obligated to
accept an incorrect methodology and perpetuate a mis-
take.” Issues and Decisions Mem. at 17. This explanation,
combined with Commerce’s explanation of the unreliability
of partially translated documents like the LSI document at
issue here, satisfies Commerce’s obligation to display
awareness of the change and provide a reasonable justifi-
cation for the new approach.
    Commerce also offered a simple and reasonable expla-
nation for refusing to accept the fully translated version of
the LSI statement when OF eventually offered it. By that
time, the expressly stated deadline for submission of this
16             MID CONTINENT STEEL & WIRE v. UNITED STATES




evidence—stated in a case-specific communication from
Commerce and in a regulation—had come and gone. OF
cannot claim lack of awareness of the deadlines. Id. at 17.
    We see no basis for disturbing Commerce’s enforce-
ment of its deadlines. We have said that “[a] court cannot
set aside application of a proper administrative procedure
because it believes that properly excluded evidence would
yield a more accurate result if the evidence were consid-
ered.” PSC VSMPO-Avisma Corp. v. United States, 688
F.3d 751, 761 (Fed. Cir. 2012). “Absent constitutional con-
straints or extremely compelling circumstances[,] the ad-
ministrative agencies should be free to fashion their own
rules of procedure and to pursue methods of inquiry capa-
ble of permitting them to discharge their multitudinous du-
ties.” Vt. Yankee Nuclear Power Corp. v. Natural Res. Def.
Council, Inc., 435 U.S. 519, 543 (1978) (internal quotation
marks and citation omitted). In particular, deadlines are
important in proceedings like those at issue here: “[i]n or-
der for Commerce to fulfill its mandate to administer the
antidumping duty law, including its obligation to calculate
accurate dumping margins, it must be permitted to enforce
the time frame provided in its regulations.” Dongtai Peak
Honey Industry Co., Ltd. v. United States, 777 F.3d 1343,
1351 (Fed. Cir. 2015). Because OF had clear notice of the
deadlines, it easily could have submitted the fully trans-
lated material in time; and Commerce could reasonably de-
termine that the China Nails acceptance of the materials
was not a good enough reason, in the face of an explicit reg-
ulation and established practice, to excuse OF’s late sub-
mission.
    For those reasons, we affirm the Trade Court with re-
spect to OF’s challenge to Commerce’s rejection of the LSI
materials.
                             B
    With the LSI financial information properly excluded
from the proceeding, Commerce had to choose what source
MID CONTINENT STEEL & WIRE v. UNITED STATES                17



of information about profits to use in calculating the con-
structed value of OF’s nails. It chose Hitech. OF chal-
lenges that choice as unreasonable.
    The third alternative method for calculating con-
structed value allows Commerce to use “any other reason-
able method” to calculate profits and SG&A expenses. 19
U.S.C. § 1677b(e)(2)(B)(iii). The third alternative method
is the broadest option because “[u]nlike the first alterna-
tive, there is no limitation that data be for the specific ex-
porter or producer, and, unlike the second alternative,
there is no limitation that the data relate to foreign like
products.” Thai I-Mei Frozen Foods Co. v. United States,
616 F.3d 1300, 1308 (Fed. Cir. 2010). Nevertheless, Com-
merce’s choices must be reasonable ones within the dual
constraints of the statute and the record.
    The objective is to find a good proxy (or surrogate) for
the profits that the respondent can fairly be expected to
build into a fair sales price for the particular merchandise.
SKF USA, 263 F.3d at 1373 (concluding that “‘constructed
value serves as a proxy for a sales price’ of the subject mer-
chandise in the home market) (quoting Statement of Ad-
ministrative Action, H.R. Doc. 103–316, at 839 (1994),
reprinted in 1994 U.S.C.C.A.N. 3773, 4175); CS Wind, 832
F.3d at 1377 (noting general idea that “expenses should be
included in calculating normal value for the merchandise
at issue only to the extent one would expect a fair sales
price for that merchandise to be set to recoup such ex-
penses”); Mid Continent, 203 F. Supp. 3d at 1310 (“The goal
in calculating [constructed value] profit is to approximate
the home market profit experience of the respondents.”);
Issues & Decision Mem. at 14 (Commerce recognizing
treating Hitech as a “surrogate” for OF). And “accuracy
and fairness must be Commerce’s primary objectives.” Al-
bermarle, 821 F.3d at 1354; Yangzhou Bestpak Gifts &
Crafts Co. v. United States, 716 F.3d 1370, 1379 (Fed. Cir.
2013) (“An overriding purpose of Commerce’s administra-
tion of antidumping laws is to calculate dumping margins
18             MID CONTINENT STEEL & WIRE v. UNITED STATES




as accurately as possible.”); Rhone Poulenc, Inc. v. United
States, 899 F.2d 1185, 1191 (Fed. Cir. 1990) (the “basic pur-
pose of the statute” is to “determin[e] current margins as
accurately as possible”). Commerce had to choose reason-
ably, given the record, in adopting information from a sur-
rogate company.
    Applying those standards, we discuss OF’s challenges
to Commerce’s adoption of Hitech’s profits for use in the
constructed value for OF.
                              1
    OF argues that Commerce acted unreasonably in se-
lecting Hitech, a Thai seller of screws, over LSI, a seller of
nails, and over certain Omani companies not in the nails
business. Putting aside for now the issue of subsidies dis-
cussed in the next subsection of this opinion, we reject this
argument.
    Commerce began its analysis by laying out a frame-
work based on four criteria: (1) the similarity of the surro-
gate company’s business and products to the respondent’s
business and products; (2) the extent to which the surro-
gate company’s sales reflect sales in the respondent’s home
market; (3) the contemporaneity of the data; and (4) the
similarity of the surrogate company’s customer base to the
respondent’s customer base. Issues and Decisions Mem. at
14. Commerce determined that the ideal surrogate would
be an Omani producer of steel nails. Commerce first con-
sidered the statements of the Omani companies on the rec-
ord. Commerce determined that none of the Omani
companies on the record sold products “identical or compa-
rable to” steel nails and excluded these companies from
consideration. Id. at 15. With the financial statements of
the Omani companies eliminated, Commerce noted that
while it would prefer to use statements “of a producer of
steel nails that primarily produces and sells steel nails in
Oman, such information is not available on the record.” Id.
That was so because Commerce had excluded the LSI
MID CONTINENT STEEL & WIRE v. UNITED STATES               19



financial statements for the reasons we have discussed—
the lateness of the fully translated version and the unreli-
ability of the partly translated version. Accordingly, Com-
merce turned to statements of companies from outside
Oman and determined that because Hitech sold compara-
ble merchandise and was the only fully translated state-
ment available, Hitech was the only potential option. Id.
at 16. Commerce recognized that nails and screws are not
identical merchandise, but it reasoned:
    Both nails and screws share a similar production
    process whereby wire is drawn, heat treated and
    galvanized. Further, both may undergo threading
    and both may be collated for use in gun applica-
    tions. Nails and screws are both within the same
    family of fasteners, and they both can be used in
    the same applications, i.e., fastening surfaces to-
    gether.
Id. at 18. After the Trade Court remanded for further ex-
planation, Commerce bolstered this conclusion, explaining
that Oman and Hitech “use the same or similar type of
plant facilities, machinery, and equipment. Accordingly,
they are both subject to similar levels of capital expendi-
tures and are also subject to similar market conditions
when purchasing or replacing machinery.” Redetermina-
tion at 5; J.A. 4940.
    Again putting aside the subsidies issue discussed next,
we conclude that Commerce’s application of the statute
was reasonable on the record here. OF has not shown a
lack of substantial evidence for the factual determinations
in Commerce’s analysis. And we see no legal error. The
statute expressly anticipates that Commerce might use
sales that do not precisely match the preferred method. As
discussed above, Commerce’s method must be “reasona-
ble,” 19 U.S.C. § 1677b(e)(2)(B)(iii), and that assessment is
tied to the goal of achieving accuracy. Commerce’s expla-
nation shows that it “addressed th[e] issue seriously and
20             MID CONTINENT STEEL & WIRE v. UNITED STATES




carefully, providing reasons in support of its position and
responding to the principal alternative advanced.”
F.E.R.C. v. Elec. Power Supply Ass’n, 136 S. Ct. 760, 784
(2016). With the exception about to be discussed, that ex-
planation adequately confirms that Commerce’s determi-
nation is a permissible application of the statutory
standard and supported by substantial evidence.
                              2
    Separately, OF argues that Commerce erred in refus-
ing to consider the effect on Hitech’s profits of subsidies OF
indicated Hitech was receiving from the Thai government.
Proper consideration, OF suggests, might lead the balance
to shift away from Hitech to other sources of profit infor-
mation or, in any event, require reduction of the amount of
Hitech’s profit to be borrowed for calculating the con-
structed value of OF’s nails. On this issue, we agree with
OF; Commerce’s explanation is wanting. We do not decide
that Commerce must reject Hitech or lower the profit fig-
ure to be borrowed for OF, but we remand for further con-
sideration and explanation.
    Commerce undisputedly refused to consider whether
Hitech was receiving subsidies. Issues and Decision Mem.
at 18. In its one-paragraph explanation, Commerce ob-
served that, for proceedings involving nonmarket econo-
mies, Congress expressly authorized Commerce to
disregard price or cost data if it determines that “broadly
available export subsidies existed or particular instances
of subsidization occurred with respect to those [data].” 19
U.S.C. § 1677b(c)(5). Commerce then said that because the
statute mentions subsidies in provisions dealing with non-
market economies, and not in the statute’s general provi-
sions, the “Department’s practice with regard to financial
statements with evidence of countervailable subsidies re-
lates solely to [nonmarket economy] proceedings.” Issues
and Decisions Mem. at 18.
MID CONTINENT STEEL & WIRE v. UNITED STATES                 21



    Commerce’s reasoning is insufficient. First, all this
statement does is declare what Commerce “‘normally’ does
or has done before,” but such a declaration is “not, by itself,
an explanation of ‘why its methodology comports with the
statute.’” CS Wind, 832 F.3d at 1376 (quoting SKF USA,
263 F.3d at 1383). Second, although the statute explicitly
provides for the removal of subsidies in nonmarket-econ-
omy proceedings, it does not follow from that focused au-
thorization in one context that Commerce is free to ignore
subsidies in market-economy proceedings when doing so
would be an unreasonable exercise of its authority in those
proceedings. Third, Commerce has not provided any expla-
nation at all of why, either generally or in this case, it is
reasonable to decline to consider government subsidies to
the company whose profits Commerce is borrowing for use
in calculating a constructed value.
    A company that receives government subsidies to pro-
duce certain merchandise may have “expenses separately
recouped by income other than receipts from selling that
merchandise.” Id. Subsidies may increase recorded profit,
for example, if they are included on the receipt side of a
profit calculation or if they take the form of artificially
lower input costs. Thus, government subsidies are pre-
cisely the kind of factor that could distort the accuracy of a
surrogate company’s information.
    As a logical matter, Hitech would be a weaker surro-
gate for constructed value if government subsidies heavily
distort its profits. It might be so much weaker that Com-
merce would no longer have a sound reason to choose
Hitech over another proposed source of profit information,
whether from OF’s home country or elsewhere. The size of
any subsidies would obviously be relevant, as would the
comparative deficiencies of the alternative sources. Choice
of a different source is not the only possible response to a
determination of the existence, likelihood, or magnitude of
subsidies that artificially increase a surrogate’s profit. If
the statute permits, Commerce might determine the
22             MID CONTINENT STEEL & WIRE v. UNITED STATES




amount of subsidies and adjust its calculation of con-
structed value downward to eliminate the effect of the sub-
sidies. Or Commerce might decide that the subsidies are
so insignificant that no change needs to be made at all.
    Practical considerations might play a role in the rea-
sonableness of Commerce’s choice. It might be reasonable
to avoid methods that demand information that cannot
practically be obtained in reliable form. On the other hand,
it can be unreasonable for an agency to refuse to obtain
readily available, highly relevant information. See id. at
1380 & n.7 (“We note that the Supreme Court has made
clear that an agency’s ‘failure to adduce empirical data that
can readily be obtained’ can sometimes require setting
aside an agency’s decision under the Administrative Proce-
dure Act.” (citing FCC v. Fox Television Stations, 556 U.S.
at 519)).
    We do not prescribe an ultimate result. Rather, we re-
quire that Commerce reconsider an important aspect of its
determination. Whatever result it reaches upon such re-
consideration, it must articulate an explanation of why its
result is a reasonable one, given relevant statutory duties,
including the broad duty to strive for accuracy. We remand
to give Commerce an opportunity to conduct this analysis
and provide this explanation.
                              V
     OF’s final challenge is to Commerce’s conclusion that it
could not calculate a “profit cap” to limit the use of Hitech’s
profits in calculating the constructed value for OF. We re-
ject this challenge.
    As quoted above, Congress has provided that, when
Commerce uses the third alternative method to determine
the profit component of a constructed value, “the amount
allowed for profit may not exceed the amount normally re-
alized by exporters or producers (other than the exporter
or producer described in clause (i)) in connection with the
MID CONTINENT STEEL & WIRE v. UNITED STATES                  23



sale, for consumption in the foreign country, of merchan-
dise that is in the same general category of products as the
subject merchandise.” 19 U.S.C. § 1677b(e)(2)(B)(iii). This
“profit cap” prevents the “various possible calculation
methods from yielding anomalous results that stray be-
yond the ‘amount normally realized’ from sales of merchan-
dise in the same general category.” Atar S.R.L. v. United
States, 730 F.3d 1320, 1327 (Fed. Cir. 2013). But the State-
ment of Administrative Action, which Congress has
deemed authoritative, anticipated that there would be sce-
narios in which the expressly identified information is not
available:
    [W]here, due to the absence of data, Commerce can-
    not determine amounts for profit under alterna-
    tives (1) and (2) or a “profit cap” under alternative
    (3), it might have to apply alternative (3) on the ba-
    sis of “the facts available.” This ensures that Com-
    merce can use alternative (3) when it cannot
    calculate the profit normally realized by other com-
    panies on sales of the same general category of
    products.
H.R. Doc. No. 103–316, vol. 1 at 841 (1994), reprinted in
1994 U.S.C.C.A.N. 4040, 4177.
     In the present proceeding, Commerce noted that “Con-
gress intended the profit cap to be: (1) based on home mar-
ket sales information of the same general category of
products as the subject merchandise, (2) non-aberrational
to the industry under consideration, (i.e., ‘the amount nor-
mally realized’), and (3) not based on the data of the re-
spondent.” Issues and Decisions Mem. at 19. Commerce
determined that because no other Omani company sold
steel nails or comparable products, “there is no viable do-
mestic market in the exporting country for merchandise
that is in the same general category of products as the sub-
ject merchandise.” Id. at 18. Thus, the statutorily specified
information was not available to calculate a profit cap.
24             MID CONTINENT STEEL & WIRE v. UNITED STATES




    Later, on remand from the Trade Court, Commerce
added that there were no other “facts available” to calcu-
late a profit cap that would limit use of the Hitech results,
writing that it had “examined the evidence presented by all
the parties to determine whether there is any source on the
record of this proceeding to serve as a suitable facts avail-
able profit cap.” Redetermination at 11; J.A. 4946. Com-
merce explained that the statements from companies other
than Hitech “suffer[ed] from significant flaws that render
them unusable.” Id. at 12–13; J.A. 4947–48. In particular,
each statement lacked an auditor’s report, and the submis-
sions were missing a “majority of the data disclosures re-
quired under each home country’s [generally accepted
accounting principles].” Id. at 13; J.A. 4948. Commerce
effectively found Hitech’s own data to be the only facts
available; therefore, there were no facts on the record that
could limit use of Hitech’s data.
     This discussion satisfies Commerce’s burden to articu-
late a reasonable justification for its decision, tied to the
record in the proceeding. In arguing otherwise, OF largely
repeats the challenges it makes to the other aspects of
Commerce’s calculation of constructed value, asserting
that Commerce could have used the LSI statement or OF’s
home market profits. Given the reasonable determination
not to turn to those sources of information for other aspects
of the proceeding, we see no statutory impediment to Com-
merce’s treatment of the profit-cap provision on the facts of
this case. We therefore affirm the Trade Court’s rejection
of OF’s challenge on the profit-cap determination. J.A. 59-
9 to 59-12.
                             VI
    As discussed above, we affirm the Trade Court’s judg-
ment with one exception. We vacate the Trade Court’s
judgment upholding Commerce’s refusal to consider subsi-
dies in assessing Hitech as a reliable surrogate for deter-
mining the profit component of the constructed value. We
MID CONTINENT STEEL & WIRE v. UNITED STATES            25



remand the case to that court for it to remand to Commerce
for further proceedings on that issue.
   The parties shall bear their own costs.
AFFIRMED IN PART, VACATED AND REMANDED
                IN PART